Exhibit 10.3

SECURITY AGREEMENT
 
This Security Agreement (this “Agreement”) is entered into as of October 14,
2009 by and between MIDAS MEDICI GROUP HOLDINGS, INC., a Delaware corporation
(“Midas Medici”), UTILIPOINT INTERNATIONAL, INC., a New Mexico corporation
(“Utilipoint”) (Midas Medici and Utilipoint, collectively, the “Borrower”), on
the one hand, and PROFICIO BANK, a Utah corporation (the “Lender”), on the other
hand.
 
Recitals
 
A. Borrower desires to borrow funds from the Lender.
 
B. As a condition precedent to making a revolving loan to Borrower pursuant to
that certain Revolving Loan Agreement by and between and among Borrower and
Lender of even date herewith (the “Loan Agreement”), the Lender has required
Borrower to execute and deliver this Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:
 
1. Creation of Security Interest.  In order to secure the payment and
performance of the Secured Obligations (as defined below), the Borrower hereby
assigns, pledges and grants to the Lender, a security interest in all of the
following of their respective properties and assets, in each case whether now
owned or hereafter acquired and wherever located (collectively, the
“Collateral”):
 
All property and assets of the Borrower of every nature and kind whatsoever,
including, without limitation, all machinery, equipment and supplies,
appliances, computers and related equipment, tools, tooling, furniture,
furnishings, fixtures, goods, inventory, raw materials, work in process,
finished goods and materials owned by the Borrower, accounts, accounts
receivable, general intangibles, names, trademarks, service marks, intellectual
property, software, chattel paper, documents, instruments (whether negotiable or
non-negotiable), deposit accounts, investment property, securities, securities
entitlements, money, contract rights and rights to payment of every kind; and
all products, additions, accessions, replacements and substitutions of or for
any of the above-described collateral; and all books and records of the Borrower
with respect to all such collateral; and all proceeds therefrom,
including:  (i) whatever is now or hereafter receivable or received by Borrower
upon the sale, exchange, collection or other disposition of any item of
collateral, whether voluntary or involuntary, whether such proceeds constitute
accounts, inventory, general intangibles, equipment, intellectual property or
other assets; (ii) any such items which are now or hereafter acquired by the
Borrower with any proceeds of any such collateral; and (iii) any insurance or
payments under any indemnity, warranty or guaranty now or hereafter payable by
reason of damage or loss or otherwise with respect to any item of collateral or
any proceeds thereof.
 
1

--------------------------------------------------------------------------------


 
2. Secured Obligations.  For purposes of this Agreement, “Secured Obligations”
shall mean any and all obligations, indebtedness and liabilities owed by
Borrower to the Lender under the Loan Agreement and all amendments,
modifications, extensions and renewals thereof.
 
3. Representation and Warranties.  Borrower represents and warrants as follows:
 
(a) Chief Executive Office.  Midas Medici’s chief executive office is located at
445 Park Avenue, 20th Floor, New York, New York 10022.  Utilipoint’s chief
executive office is located at 6000 Uptown Blvd., N.E., Suite 314, Albuquerque,
NM 87110.
 
(b) Existence and Power.  Each Borrower is a corporation duly organized and
existing under the laws of its state of incorporation, and is qualified to do
business in all jurisdictions in which it conducts its business, except where
the failure to be so qualified is not reasonably likely to have a material
adverse affect on such Borrower.  Each Borrower has the power and authority to
own its property and assets and to execute and deliver, and perform its
obligations under, this Agreement.
 
(c) Enforceability.  This Agreement has been duly authorized, executed and
delivered by Borrower and constitutes the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms.
 
(d) No Conflict.  The execution, delivery and performance of this Agreement by
Borrower and the consummation of the transactions contemplated hereby will not
(i) conflict with or result in a breach of any of the terms and provisions of,
or constitute a default (or an event which with the giving of notice or the
lapse of time or both would constitute a default) under, its organizational
documents or any agreement, indenture, mortgage, deed of trust, equipment lease,
instrument or other document to which Borrower is a party; or (ii) conflict with
any law, order, rule or regulation of any court or any federal or state
government, regulatory body or administrative agency, or any other governmental
body having jurisdiction over Borrower or its properties.
 
(e) Priority.  Borrower is the sole owner of the Collateral; the security
interest created hereunder in the Collateral is a first priority, perfected
security interest; there are no security interests, liens or encumbrances, or
adverse claims of title to, or any other interest whatsoever in, the Collateral
or any portion thereof except that created by this Agreement; and no financing
statement, mortgage or deed of trust covering the Collateral or any portion
thereof exists or is on file in any public office.
 
4. Covenants.  Borrower covenants and agrees as follows:
 
(a) Change in Address or Corporate Structure.  Borrower shall not change its
name, identity, or corporate structure, move all or any portion of the
Collateral or relocate its chief executive office or reincorporate in another
state without the prior written consent of the Lender and the prior filing of a
financing statement with the proper office and in the proper form to perfect or
continue the perfection of the security interests (without loss of priority)
created herein, which filing shall be satisfactory in form, substance and
location to the Lender prior to such filing.
 
2

--------------------------------------------------------------------------------


 
(b) Payment of Taxes and Liens.  Borrower shall pay and discharge all taxes,
assessments and charges or levies against the Collateral prior to the
delinquency thereof.
 
(c) No Transfer.  Borrower shall not sell, assign (by operation of law or
otherwise), exchange or otherwise voluntarily or involuntarily transfer or
dispose of all or any portion of the Collateral (other than in the ordinary
course of business) or encumber, or hypothecate, or create or permit to exist
any material lien, security interest, charge or encumbrance or adverse claim
upon or other interest in all or any portion of the Collateral without the prior
written consent of the Lender, except for liens for taxes not yet due and
payable or which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves are being maintained by Borrower,
and those liens disclosed to Lender by Borrower in writing prior to the
execution of this Agreement.
 
(d) Operating and Deposit Accounts.  Borrower shall maintain the following bank
accounts for operating purposes and for the deposit of cash receipts, checks and
other items of payment:
 
Proficio Bank
420 E. South Temple, Suite 520
Salt Lake City, UT 84111
ABA#:   124084779
Operating Account #: 38722
Deposit Account #:  38731


5. Right to Enter.  The Lender shall have, at all times, during regular business
hours, with or without notice, the right to enter into and upon any premises
where any of the Collateral or records with respect thereto are located for the
purpose of inspecting the same, performing an audit, making copies of records,
observing the use of any part of the Collateral, protecting the Lender’s
security interest in the Collateral, or otherwise determining whether Borrower
is in compliance with the terms of this Agreement.
 
6. Further Assurances.  Borrower shall execute and file any financing or
continuation statement, or amendments thereto, and such agreements (including,
without limitation, deposit account control agreements), instruments or notices
as may be necessary or desirable, which the Lender may reasonably request in
order to perfect and preserve the perfection and the priority of the security
interests granted or purported to be granted under this Agreement.  Borrower
agrees that, at the Lender’s option, this Agreement, or a photocopy hereof, may
be filed by the Lender as a financing statement, and that Borrower’s execution
hereof shall constitute the execution by Borrower of a financing
statement.  Borrower further authorizes the Lender to execute by and on behalf
of the Borrower if necessary, and file all necessary financing statements on
form UCC-1 as it deems proper to perfect the security interest granted by this
Agreement.  At such time as all of the Secured Obligations shall have been fully
repaid and performed or this Agreement has been earlier terminated, the Lender
shall execute and deliver to Borrower all releases, termination statements, and
other instruments as may be necessary or proper to release or reflect the
release of the Lender’s security interest in the Collateral.
 
3

--------------------------------------------------------------------------------


 
7. Default.  Borrower shall be in default under this Agreement upon the
happening of any one or more of the following events:
 
(a) Default Under Loan Agreement.  An “Event of Default” shall occur under the
Loan Agreement;
 
(b) Representations and Warranties.  Any representation or warranty made by
Borrower in this Agreement or in the Loan Agreement shall prove to have been
untrue, incorrect or misleading in any material respect when made;
 
(c) Other Covenants.  Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement, or in the Loan Agreement or in the
Secured Revolving Promissory Note; or
 
(d) Collateral.  Borrower shall fail to pay and discharge any judgment or levy
of any attachment, execution or other process against all or any portion of the
Collateral and such judgment shall not be satisfied, or such levy or other
process shall not be removed within ten (10) calendar days after the entry or
levy thereof, or at least five (5) calendar days prior to the time of any
proposed sale under any such judgment levy.
 
Upon such default, the Lender may declare all Secured Obligations to be
immediately due and payable.  The Lender shall have all of the rights and
remedies of a secured party under the Utah Uniform Commercial Code and may
require Borrower to assemble the Collateral and turn it over to the Lender at a
place designated by the Lender.  Borrower hereby expressly waives and releases
all rights to have any of the Collateral marshalled upon the exercise of any
remedies under this Agreement.
 
8. Cost and Expenses.  Borrower agrees to pay on demand all costs and expenses,
including legal fees, incurred or paid by the Lender in preparing, executing or
amending this Agreement.
 
9. Notices.  All notices and communications required or provided for hereunder
by any party shall be in writing and shall be (a) delivered personally, (b) sent
by certified or registered mail, postage prepaid, (c) sent by private courier or
other overnight delivery service, or (d) sent by telecopy (with evidence of
transmittal) to the party or parties to whom such notice is required to be
given, to the address set forth below (or to such other address as any party may
designate from time to time in accordance with the terms of this section:
 
4

--------------------------------------------------------------------------------


 
If to Bank:
 
Proficio Bank
420 E. South Temple, Suite 520
Salt Lake City, Utah 84111
Attention:  Terry Grant, Chief Credit & Lending Officer
Facsimile No.:  (801) 363-0669


With a copy to:
 
Thomas R. Taylor, Esq.
Holme, Roberts & Owen, LLP
299 South Main St., Suite 1800
Salt Lake City, Utah 84111
Facsimile No.:  (801) 521-9639


If to Borrower:
 
c/o Midas Medici Group Holdings, Inc.
445 Park Avenue, 20th Floor
New York, New York 10022
Attention:  Nana Baffour, Chief Executive Officer
Facsimile No.:  (212) 202-4168


With a copy to:
 
Steven H. Lang, Esq.
360 Venture Law (Shmalo Lang) LLP
P.O. Box 77365
Atlanta, Georgia 30357
Facsimile No.:  (404) 420-2169


A notice delivered personally shall be effective upon receipt.  A notice
delivered by private courier or other overnight delivery service shall be
effective on the day delivered (or the day on which delivery is refused in the
event delivery is refused).  A notice delivered by certified or registered mail
shall be effective on the third business day after the day of mailing.  A notice
sent by telecopy shall be effective twenty-four (24) hours after the dispatch
thereof.
 
10. Headings.  The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.
 
11. Amendments.  No amendment or modification of this Agreement nor any waiver
of any rights under this Agreement shall be valid, binding or effective against
Lender unless it is in writing and signed by Lender.  No amendment or
modification of this Agreement nor any waiver of any rights under this Agreement
shall be valid, binding or effective against Borrower unless it is in writing
and signed by Borrower.
 
5

--------------------------------------------------------------------------------


 
12. Entire Agreement.  This Agreement, the Loan Agreement and the Secured
Revolving Promissory Note issued pursuant to the Loan Agreement are intended by
the parties as a final expression of their agreement relating to the subject
matter thereof and are intended as a complete and exclusive statement of the
terms and conditions thereof.  Acceptance of or acquiescence in a course of
performance rendered under this Agreement shall not be relevant to determine the
meaning of this Agreement even though the accepting or acquiescing party had
knowledge of the nature of the performance and opportunity for objection.
 
13. Severability.  If any provision or obligation of this Agreement should be
found to be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions and obligations or any
other agreement executed in connection herewith, or of such provision or
obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby and shall nonetheless remain in full force and effect to the
maximum extent permitted by law.
 
14. Successors and Assigns.  All rights of the Lender hereunder shall inure to
the benefit of its successors and assigns.  Borrower shall not assign any of its
interest under this Agreement without the prior written consent of the Lender
which can be denied in its sole discretion.  Any purported assignment
inconsistent with this provision shall, at the option of the Lender, be null and
void.
 
15. Governing Law, Jurisdiction and Venue.  This Agreement shall be construed in
accordance with and governed by the laws of the State of Utah, and any disputes
now or hereafter arising in connection with the execution or operation of this
Agreement, regardless of whether such disputes shall arise in contract, tort or
otherwise, shall be governed and determined by the laws of the State of Utah,
without regard to the conflicts of laws provisions thereof.  Jurisdiction and
venue for purposes of this Agreement shall be solely with the state and federal
courts sitting in Salt Lake City, Salt Lake County, Utah.
 
16. Delay; Waiver.  No delay in enforcing or failing to enforce any right under
this Agreement by the Lender shall constitute a waiver by the Lender of such
right.  No waiver by the Lender of any default hereunder shall be effective
unless in writing, nor shall any waiver operate as a waiver of any other default
or of the same default on a future occasion.
 
17. Time of Essence.  Time is of the essence of each provision of this Agreement
of which time is an element.
 
18. Survival of Representations and Warranties.  All representations, warranties
and covenants of Borrower contained herein shall survive the execution and
delivery of this Agreement, and shall terminate upon the full payment and
performance by Borrower of the Secured Obligations or the earlier termination of
this Agreement.
 
19. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which shall together constitute one and the same agreement.
 
20. Construction.  The parties to this Agreement have participated jointly in
the negotiation and drafting of this Agreement.  In the event of an ambiguity or
if a question of intent or interpretation arises, this Agreement shall be
constructed as if drafted jointly by the parties to this Agreement and no
presumption or burden of proof shall arise favoring or disfavoring either party
to this Agreement by virtue of the authorship of any of the provisions of this
Agreement.
 
21. Attorneys Fees.  If any lawsuit is brought to enforce this Agreement or in
connection with any breach or violation hereof, the prevailing party shall be
entitled to recover from the non-prevailing party all of its costs and expenses,
including, without limitation, all reasonable attorneys’ fee and expenses.
 
[Signatures on following page]
 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered by their respective officers as of the date first
above written.
 

 
BORROWER:
 
MIDAS MEDICI GROUP HOLDINGS, INC., a Delaware corporation
         
By:
/s/ Nana Baffour       Name: Nana Baffour       Title: Chief Executive Officer  
   
 
[CORPORATE SEAL]
 

 
 

  UTILIPOINT INTERNATIONAL, a New Mexico corporation          
 
By:
/s/ Nana Baffour       Name: Nana Baffour       Title: Chief Executive Officer  
   
 
[CORPORATE SEAL]
 

 

  PROFICIO BANK, a Utah corporation          
 
By:
/s/ Terry L. Grant       Name: Terry L. Grant       Title: CCO          

 
 

 
 




7

